Citation Nr: 0503234	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  99-04 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to specially adapted housing or a special home 
adaptation grant.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse 


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran had active service from February 1955 to 
December 1962, and from February 1963 to April 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the veteran's application for 
special adaptive housing or special housing adaptation.  The 
veteran and his spouse, with the assistance of a 
representative, testified before the undersigned at a video 
conference hearing conducted in January 2001.

The Board considered this case in March 2001, at which time 
it was remanded for development.


FINDINGS OF FACT

1.  The veteran is not entitled to compensation for permanent 
and total disability which (1) is due to blindness in both 
eyes with 5/200 visual acuity or less, or (2) includes the 
anatomical loss or loss of use of both hands.

2.  The veteran is not entitled to compensation for permanent 
and total disability due to:  (1) The loss or loss of use of 
both lower extremities, or (2) blindness in both eyes, plus 
the anatomical loss or loss of use of one lower extremity, or 
(3) the loss or loss of use of one lower extremity together 
with residuals of organic disease or injury which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or 
wheelchair, or (4) the loss or loss of use of one lower 
extremity together with the loss or loss of use of one upper 
extremity which so affect the functions of balance or 
propulsion as to preclude locomotion without assistance.  




CONCLUSION OF LAW

The criteria for specially adapted housing or a special home 
adaptation grant are not met.  38 U.S.C.A. §§ 2101, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.809, 3.809a 
(2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him. In a letter dated in June 
2004, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claim, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The June 2004 letter in effect also advised 
the veteran to provide any additional evidence to support his 
claim.  In addition, the statement of the case and 
supplemental statement of the case furnished to the veteran 
and the personal hearing he attended in January 2001 advised 
him of the opportunity to submit any evidence at his disposal 
to support his claim.  

In this case, although the VCAA notice letters that provided 
to the appellant do not specifically refer to the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  The June 2004 letter also advised 
the veteran to let VA know if there was "any other evidence 
or information" that he thought would help support his 
claim. 

It is noted that the original rating decision on appeal was 
in October 1998.  Notice fully complying the provisions of 
the VCAA was not provided to the veteran until June 2004.  
Therefore, the veteran did not receive proper VCAA notice 
prior to the initial rating decision denying his claim.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran.  VCAA 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran is 
represented and has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  The VCAA places an enhanced duty on 
VA to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  In this case, the RO has obtained all available 
post-service VA and private medical records identified by the 
veteran.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  



II.  Factual Background

In September 1998, the veteran filed a Veteran's Application 
in Acquiring Specially Adapted Housing or Special Home 
Adaptation Grant (VA Form 26-4555).  He stated he was 
requesting consideration due to loss of motion of the 
cervical spine, limited flexion of the knee, arthritis, and 
coronary artery bypass.

In the November 1998 notice of disagreement, the veteran said 
that his condition required him to use a scooter and that he 
had to use a walker to get around his house.  He added that 
he could not be on his feet very long.

On record are military and VA medical records dated in 1998 
and 1999 showing treatment for the veteran's various 
disabilities.  

In a January 1999 rating decision, the RO granted the 
veteran's claim for special monthly compensation based on the 
need for the regular aid and attendance of another person, 
effective in July 1998.

In written argument in December 2000, the veteran's 
representative stated that the medical records show that the 
veteran had severe loss of use of his upper and lower limbs.

The claims file is replete with military and VA medical 
records showing treatment for the veteran's various 
disabilities in 2000 and 2001.

In the hearing conducted before the undersigned in 
January 2001, the central contention advanced on the 
veteran's behalf was that he had an inability or near 
inability to walk.  The veteran variously testified that he 
could walk 5 or 6 steps, 2 steps, or not at all.  It was 
reported that he used a wheelchair and an electric scooter 
for most locomotion.  Again, it was noted that the veteran 
had right-sided hemiparalysis which affected the right leg.  
It was also pointed out that the veteran had acquired 
cellulitis, edema, and varicose veins of the lower 
extremities.  

Various VA medical records are on file dated in 2002, 
including a November 2002 aid and attendance examination 
report.  These records also include a December 2002 VA 
examination report which notes that the veteran had been 
issued both a manual wheelchair and front-wheeled walker in 
1992, and was later issued a powered scooter in 1995.  In 
1999, he had a stroke and was currently "wholly dependent on 
the physical assist of others for all his mobility and self-
care needs."  On examination the veteran was in a manual 
wheelchair and required a great deal of physical assist to go 
from sit-to-stand.  Once up, he was unable to remain standing 
for more than a fraction of a second.  The examiner rendered 
an impression of significant functional impairment and said 
that the veteran had witnessed a gradual steady decline in 
his level of functioning for a great many years, complicated 
by moments of sudden decline (e.g. the stroke).  He ranked 
the veteran's disabilities as follows:  Parkinson's disease; 
stroke, with right-hemiparesis, affecting mainly the lower 
limb; sensory polyneuropathy, and congestive heart failure.  
He said that by far the veteran's most disabling condition 
was Parkinson's disease and that if this was the only 
condition the veteran had, he would not be able to walk or be 
independent in his self-care tasks.  He remarked that the 
veteran's functional decline had been steady and unrelenting 
and that this could not be understated.  He also noted that 
the veteran had been ambulatory for a time following his 
stoke.  He opined that the veteran would still be walking if 
his only impairment conditions were those that were service 
connected.  He further opined that it was unlikely that the 
veteran's stroke was the result of his coronary artery 
disease or some other service-connected condition.  He 
explained that the veteran had a non-hemorrhagic stroke, an 
event caused by a critical perfusion deficit.

In November 2003, the veteran underwent a VA aid and 
attendance examination where it was determined that he needed 
24-hour supervision and assistance to complete all daily 
cares.  He was noted to be in a wheelchair and required 
assistance from his bed to his chair.  A fall risk was 
assessed due to transfers and limited use of the lower 
extremities and arthritic condition.  The veteran's 
disabilities included dementia, hypertension, diabetes, 
peptic ulcer disease, coronary artery disease, mobility 
impairment, incontinence, colostomy/colostomy, coronary 
pulmonary disease, cardiovascular accident and depressed 
mood.

On file are VA outpatient records dated in 2003 and 2004 
showing treatment for the veteran's various disabilities.  

A VA hospital discharge summary in March 2004 reflects a 
diagnosis of dementia of vascular cause.  On examination the 
veteran had total loss of sensation to the right foot and 
decreased sensation on the left.  It is noted that a diabetes 
eye examination was accomplished in February 2004, and no 
diabetic disease had been seen.  The summary indicates that 
the veteran had moderate to severe cognitive changes and was 
unable to live independently.  He required help in all 
activities of daily living.  

The veteran is now service connected for coronary artery 
bypass graft for arteriosclerotic heart disease with 
hypertension and aortic arteriosclerosis (100 percent), 
lumbar spine arthritis (20 percent), cervical spine arthritis 
(20 percent), Type II diabetes mellitus (20 percent), left 
knee arthritis (10 percent), atrophic rhinitis (10 percent), 
allergic conjunctivitis (10 percent), and a series of 
noncompensable evaluations for arthritis of the right hand, 
left hand, left elbow, right knee, and hemorrhoids and 
prostatic hypertrophy.  The veteran was accorded a total 
rating based upon individual unemployability due to 
service-connected disability effective from January 1991.  He 
was accorded a 100 percent schedular evaluation effective in 
September 1994.  He was accorded entitlement to special 
monthly compensation for needing the aid and attendance of 
another effective in July 1998.  

III.  Legal Criteria

A certificate of eligibility for assistance in acquiring 
necessary special home adaptations, or, on or after October 
28, 1986, for assistance in acquiring a residence already 
adapted with necessary special features, under 38 U.S.C. 
2101(b) may be issued to a veteran if:

(a) The veteran is not entitled to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing under § 3.809 nor had the veteran previously received 
assistance in acquiring specially adapted housing under 38 
U.S.C. 2101(a).  A veteran who first establishes entitlement 
under this section and who later becomes eligible for a 
certificate of eligibility under § 3.809 may be issued a 
certificate of eligibility under § 3.809.  However, no 
particular type of adaptation, improvement, or structural 
alteration may be provided to a veteran more than once.  
(b) The veteran is entitled to compensation for permanent and 
total disability which (1) is due to blindness in both eyes 
with 5/200 visual acuity or less, or (2) includes the 
anatomical loss or loss of use of both hands.

A certificate of eligibility for assistance in acquiring 
specially adaptive housing under 38 U.S.C.A. § 2101(a) (West 
2002) may be extended to a veteran if he has service-related 
disability and is entitled to compensation for permanent and 
total disability due to:  (1) The loss or loss of use of both 
lower extremities, or (2) blindness in both eyes, plus the 
anatomical loss or loss of use of one lower extremity, or 
(3) the loss or loss of use of one lower extremity together 
with residuals of organic disease or injury which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or 
wheelchair, or (4) the loss or loss of use of one lower 
extremity together with the loss or loss of use of one upper 
extremity which so affect the functions of balance or 
propulsion as to preclude locomotion without assistance.  
38 C.F.R. § 3.809(b).  For this regulation, locomotion is 
considered to be precluded if there is necessity for regular 
and constant use of a wheelchair, braces, crutches, or canes 
as a normal mode of locomotion, although occasional 
locomotion by other means may be possible.  38 C.F.R. 
§ 3.809(d).

The term "loss of use" of a hand or foot is defined at 
38 C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow or knee with the use of a suitable prosthetic 
appliance.  The determination will be  made on the basis of 
the actual remaining function, whether the acts of grasping, 
manipulation, etc, in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. § 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.

IV.  Analysis

The veteran has applied for special adaptive housing or a 
special housing adaptation grant.  The laws and regulations 
governing the awards of such VA benefits are very specific 
with respect to the level of disability which must be 
demonstrated before an award may be allowed for special 
housing.  

The central question presented in this case is whether the 
veteran meets any of the multiple criteria for the award of 
specially adaptive housing or a special home adaptation grant 
as a result of disability which is service connected or which 
should be service connected.  Initially, the Board recognizes 
that the veteran is severely disabled due to his service-
connected disabilities, as reflected by the 100 percent 
evaluation and special monthly compensation based on a need 
for regular aid and attendance which has been awarded.  
Further, the Board has carefully considered the testimony 
provided by the veteran and his late spouse at the 
videoconference hearing held in January 2001. 

With respect to eligibility for a special home adaptation 
grant, the evidence presently on file does not show nor is 
there any argument that the veteran is blind or has visual 
acuity of 5/200 or less in both eyes.  The Board recognizes 
that the veteran is service connected with 10 percent 
evaluations each for atrophic rhinitis and allergic 
conjunctivitis.  Nonetheless, the veteran has never argued 
nor is it shown that he has a sufficient loss of visual 
acuity to warrant an award under this section.  Similarly, 
there is no evidence and no substantial argument that the 
veteran has anatomical loss or loss of use of both hands.  
There is argument that the veteran has significant loss of 
use of the right hand due to right side hemiparalysis due to 
a cardiovascular accident (CVA or stroke) which apparently 
occurred in November 1999.  The VA physician who examined the 
veteran in December 2002 expressed the opinion that it was 
unlikely that the stroke was related to the coronary artery 
disease or any other service-connected disability.  No 
medical opinion or other competent evidence to the contrary 
has been submitted.  Accordingly, the claim for a special 
home adaptation grant is denied. 38 C.F.R. § 3.809a.

Again, there is no evidence or argument that the veteran is 
blind.  At the time of the VA examination in December 2002, 
it was found that by far the veteran's most disabling 
condition was Parkinson's disease, which is not service-
connected.  It was believed that Parkinson's disease in and 
of itself prevented the veteran from walking and being 
independent with self-care tasks.  The examiner further noted 
that service-connected disabilities alone did not preclude 
the veteran from walking. The veteran is service connected 
for arthritis of the lumbar and cervical spine, the left and 
right knees, the right and left hands, and the left elbow.  
Functional impairment due to these conditions does not 
constitute "loss of use."  See 38 C.F.R. § 3.350(a)(2).

The subsequent VA examination in November 2003 and the 
summary of his VA hospitalization in March 2004 confirmed 
that the veteran was in need of 24 supervision as a 
consequence of a number of medical conditions, including 
service-connected diabetes and coronary artery disease and 
non-service-connected dementia and residuals of a stroke.  In 
March 2004, there was total loss of sensation in the right 
foot and partial loss of sensation in the left foot due to 
diabetes, but no diabetic eye disease was evident.  Neither 
the above examination reports, the March 2004 hospital 
summary, nor the extensive medical records on file establish 
that service-connected disabilities resulted in functional 
impairment compatible with the criteria for special adapted 
housing.  Accordingly, this claim also must be denied. 
38 C.F.R. § 3.809.

Finally, the Board finds that the evidence is not so evenly 
balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.




ORDER

Entitlement to specially adapted housing or a special home 
adaptation grant is denied.



	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


